REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Geaghan (US 2012/0162122 A1) in the Abstract discloses a force sensitive device comprises a force sensor and a control system. Fig. 6A and ¶0003 discloses the force sensor may comprise a first array of input electrodes on a first layer, a second array of electrodes on a second layer, the second array of electrodes arranged transverse to the first array of electrodes to form intersections where electrodes of the first array cross electrodes of the second array, and force sensitive resistive material disposed between the first layer and the second layer at at least some of intersections. The first array of input electrodes is not directly coupled to the measurement circuit. The signal source is coupled to the first array of electrodes and configured to provide a drive signal to one or more electrodes. The measurement circuit is coupled to the second array of electrodes and configured to measure signals thereon and the interface between the measurement circuit and the second array of electrodes is passive.
 	However, claims 1-19 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1 and 19:  
 	“each of the plurality of strain sensing unit comprises: a switching transistor, a first resistive pressure sensing electrode and a second resistive pressure sensing electrode; See Figs. 1, 2, ¶00026 and ¶00028 of the specification as filed.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PRIYANK J SHAH/Primary Examiner, Art Unit 2692